Citation Nr: 1809838	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a chronic condition to account for chest pain, to include as secondary to an acquired psychiatric disorder, to include depression and PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to June 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in April 2010 and May 2012.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file and reviewed accordingly.

In the Veteran's January 2013 VA Form 9 (Substantive Appeal), the Veteran indicated that he attributed both his claimed hypertension and chest pains to his claimed acquired psychiatric disability.  As such, the Board finds that his claims for hypertension and chest pain also encompass a claim based upon secondary service-connection.  Accordingly, the captions on the title page have been amended to reflect this finding.

This claim was previously before the Board in January 2016, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
GERD

It is noted in the medical evidence of record that the Veteran has been diagnosed with GERD in 2009 during the current appeals period.  Although these records have not discussed an initial onset or etiology, the Veteran has continually alleged that this condition began during active military service in response to dietary issues with eating C rations.  

A review of the Veteran's service treatment records shows that the only available record for consideration is the 1973 entrance examination.  The RO determined that all other service treatment records are unavailable.  Given that, together with the Veteran's contention he experienced acid reflux in service and his suggestion it has been present since service to some degree or other, the duty to provide an examination and obtain a medical opinion has been triggered.  See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Acquired Psychiatric Disorder

At the outset, the Board notes that additional evidence via VA outpatient treatment records and an additional stressor statement indicating a separate in-service assault, has been received since the Veteran's last supplemental statement of the case (SSOC).  The Veteran received the SSOC in June 2016 and the records reflect treatment that was provided from that time until October 2017 for the Veteran's psychiatric disability.  Additionally, the new stressor statement detailing an assault that occurred in a stairwell had not been previously considered. 

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

However, it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  In this regard, the Board further notes that the Veteran's appeal was perfected on January 2013, before the February 2, 2013 deadline, so the old provisions requiring remand for newly submitted evidence would apply. 

As such, the Board finds that these records are pertinent to the inquiry at hand in regard to the Veteran's claim for service connection for an acquired psychiatric disability.




Chest Pains; Hypertension; and TDIU

As to the issues of entitlement to a TDIU and entitlement to service connection for hypertension and chest pains, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to an acquired psychiatric disorder must be developed before the Board renders a decision on the TDIU and secondary service connection claims, as the outcome of such evaluation may negate the need or availability for such.  Upon completion of the aforementioned development, reconsideration of the Veteran's claims, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all additional medical care providers, whose records he would like VA to consider in connection with his appeal.  The identified records should be sought.  


2. Provide the Veteran with a VA examination with an appropriate person to determine the etiology of the Veteran's claimed GERD.  The complete claims file should be reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current GERD is related to active service, to include any dietary reactions to eating C rations. 

The examiner should provide a comprehensive report including complete rationales for all conclusions reached.  

3. Thereafter, readjudicate the remaining issues on appeal, with consideration given to all the evidence of record, including the records received since the June 2016 supplemental statement of the case. If any benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




